Exhibit 10.7

SUPPLY AGREEMENT

BY AND BETWEEN

JENSEN USA INC.

AND

ALLIANCE LAUNDRY SYSTEMS LLC

Dated as of July 14, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

        PAGE 1.    SALE AND PURCHASE.    2 2.    TERM OF AGREEMENT    2 3.   
SCHEDULING    3 4.    PRICE.    3 5.    QUALITY REPORTS    3 6.    QUALITY    4
7.    AGENCY APPROVAL    4 8.    SPECIFICATION CHANGES    4 9.    TRADEMARKS AND
TRADE NAMES    5 10.    PATENT INFRINGEMENT.    6 11.    TERMINATION    6 12.   
TOOLS AND DEDICATED EQUIPMENT    7 13.    PRODUCTION DELAYS.    7 14.   
PERMITS; INSURANCE.    8 15.    ORDERS AND DELIVERIES    9 16.    SHIPMENTS    9
17.    PAYMENT    9 18.    WAREHOUSING    9 19.    COMPONENT INVENTORY    10 20.
   SERVICE    10 21.    CUSTOMER WARRANTY    10 22.    EPIDEMIC WARRANTY.    11
23.    PRODUCT LIABILITY    12 24.    PRODUCT RECALL    14 25.    GOOD FAITH
COOPERATION    14 26.    NOTICES    14 27.    ARBITRATION, GOVERNING LAW,
CONSENT TO JURISDICTION AND VENUE.    16 28.    ASSIGNMENT    16 29.   
INDEPENDENT CONTRACTOR    16 30.    MODIFICATION; NONWAIVER    17 31.   
SEVERABILITY    17 32.    CAPTIONS    17 33.    ENTIRE AGREEMENT    17

Appendix A (Products)

Appendix B (Prices)

Appendix C (Contact List)

 

i



--------------------------------------------------------------------------------

A G R E E M E N T

This supply agreement (the “Agreement”) is made as of July 14, 2006, by and
between ALLIANCE LAUNDRY SYSTEMS LLC, a limited liability company incorporated
in Delaware, having offices located at Shepard Street, Ripon, Wisconsin 54971,
U.S.A. (hereinafter called “Alliance”) and Jensen USA, Inc., a North Carolina
corporation, having offices located at 99 Aberdeen Loop Road, Panama City,
Florida 32405 (hereinafter called the “Supplier”). Capitalized terms used herein
and not otherwise defined herein shall have the same meaning ascribed to them in
the Purchase Agreement (as defined below).

Whereas, pursuant to that certain Share Purchase Agreement (the “Share Purchase
Agreement”), dated as of May 23, 2006, by and between Alliance and Laundry
Systems Group NV (“LSG”), Alliance has agreed to purchase and LSG has agreed to
sell to Alliance all of the outstanding shares of capital stock of LSG’s
subsidiary, IPSO-LSG NV (“IPSO-LSG”);

Whereas, pursuant to that certain Purchase Agreement, dated as of May 23, 2006,
by and among Alliance, LSG, Cissell Manufacturing Company (“Cissell”) and LSG
North America, Inc. (“LSG North America,” and together with the Supplier, LSG
and Cissell, the “Sellers”), as amended by Amendment No. 1 to the Purchase
Agreement, dated as of July 13, 2006, by and among Alliance and the Sellers (the
“Purchase Agreement”), the Sellers have agreed to sell to Alliance, and Alliance
has agreed to purchase from the Sellers, certain of the assets and properties of
the Supplier’s IPH product line, which includes without limitation rigid mount
medium-speed and high-speed washer-extractors, in Panama City, Florida (the “IPH
Product Line”) and other service and production parts manufactured in Panama
City, Florida, for Ipso-LSG (the “Ipso Belgium Parts”);

Whereas, the Purchase Agreement does not provide for the sale of the
manufacturing facility that produces the IPH Product Line and Ipso Belgium
Parts;

Whereas, simultaneously with the execution of this Agreement, the parties are
entering into an Transition Services Agreement (“Transition Services
Agreement”), dated the date hereof, whereby the Supplier will provide Alliance
with access to its Panama City, Florida, facility and certain services in order
to enable Alliance to conduct the business relating to the IPH Product Line;

Whereas, the execution and delivery of this Agreement by the Supplier and
Alliance are conditions precedent to the Purchase Agreement; and

 

1



--------------------------------------------------------------------------------

Whereas, it is the intent and desire of each party that the parties will use
reasonable best efforts to perform their obligations under this Agreement and
the Transition Services Agreement without interfering with the Service
Provider’s performance of its obligations hereunder.

In consideration of the mutual covenants and promises hereinafter made, and for
other good and valuable consideration acknowledged by each party to be
satisfactory and adequate, the parties hereby consent and agree to the following
Supply Agreement (the “Agreement”), which shall become effective as of the
Closing Date under the Purchase Agreement (the “Effective Date”).

 

  1. SALE AND PURCHASE.

a. From and after the Effective Date, the Supplier will manufacture and sell to
Alliance, and Alliance will purchase from the Supplier for resale, the IPH
Product Line products (the “IPH Products”) listed on Appendix A1 and service
parts thereto (the “Service Parts”) and the Ipso Belgium Parts listed on
Appendix A2 (together with the IPH Products and the Service Parts, the
“Products”) in accordance with the terms of this Agreement. All Products shall
be manufactured by the Supplier. For the avoidance of doubt, all individuals
engaged in the manufacture and sale of Products are employees of LSG and the
Supplier, or their respective affiliates, and LSG and the Supplier are and shall
remain responsible for all liabilities arising from or relating to such
employees.

b. During the term this Agreement, in addition to producing Products for
Alliance, the Supplier shall have the right to produce IPH Products affixed with
its trademark or brand name for its own account, and affiliates of LSG shall
have the right to purchase IPH Products from Supplier affixed with a trademark
or brand name of the Supplier or of other LSG affiliates at the same price
Alliance pays the Supplier, provided that such IPH Products are not offered for
sale within the stand-alone commercial laundry, dry cleaning, laundromats, and
multi-housing market segments or into on-premise laundry installations that do
not have washing equipment of at least 100 kg through put, per hour, capability
installed in the laundry facility.

2. TERM OF AGREEMENT. Unless earlier terminated in accordance with the
provisions of this Agreement, the term of this Agreement shall expire twelve
(12) months from the Effective Date. Alliance may choose to terminate this
Agreement at any time with 90 days’ written notice to the Supplier, it being
understood that Alliance may choose to terminate this Agreement

 

2



--------------------------------------------------------------------------------

solely with respect to either (i) the IPH Products and Service Parts or (ii) the
Ipso Belgium Parts and that partial termination of this Agreement (i.e.
termination with respect to either IPH Products and Service Parts or Ipso
Belgium Parts) shall not effect Supplier’s obligations to manufacture and sell
to Alliance those machines or parts that Alliance orders in accordance with the
terms of this Agreement. The expiration or termination of this Agreement shall
not relieve either party of any obligations accrued hereunder, or which extend
beyond the term hereof, including, but not limited to payments and credits
accrued hereunder; product liability, trademark and patent indemnifications;
parts availability as provided in Section 20(a); epidemic failure obligations
and confidentiality obligations, insurance obligations and the requirements to
sell and purchase Products pursuant to a firm purchase order delivered prior to
the expiration of the Agreement.

3. SCHEDULING. On the first business day of each calendar week, Alliance shall
provide to the Supplier a thirteen (13) week non-binding forecast of Alliance’s
demand for the Products, provided that the first four (4) weeks of each such
forecast shall constitute a “firm production order period” and, subject to
Section 13, the Supplier shall fulfill all orders during such firm production
order period. In the event that during the firm production order period Alliance
requires additional Products, the Supplier shall use its best efforts to
accommodate Alliance and, provided further, that Alliance shall purchase a
minimum of 40 IPH Product Line machines per month and Supplier shall not be
required to produce more than 65 IPH Product Line machines per month.

 

  4. PRICE.

a. The prices for IPH Products shall be as set forth on Appendix B1.

b. The prices for Service Parts shall be as set forth on Appendix B2.

c. The prices for Ipso Belgium Parts shall be as set forth on Appendix B3.

d. All prices for Products sold to Alliance shall be net prices in U.S. Dollars.
All Products are ex works the JENSEN factory in Panama City, Florida.

5. QUALITY REPORTS. The Supplier will provide Alliance with weekly quality
summaries regarding the manufacture of the Products, which summaries will
include end of line yield and audit yield for units produced. Such summaries
shall also identify manufacturing defects and corrective action taken. Alliance
shall determine the detail of the information and format for such quality
reports.

 

3



--------------------------------------------------------------------------------

6. QUALITY. The engineering, manufacturing, design, performance and appearance
specifications for each Product will be the same as for those products the
Supplier produced prior to this Agreement, except as agreed by Alliance;
provided, however, that any nameplates or other identifying escutcheons,
including shipping carton identifications, as well as any and all visible parts,
labels, wiring diagrams, instructions, serial plates and parts and service
manuals will bear the trademarks or brand names designated by Alliance and no
other trademarks or brand names, except for the brand name “Jensen” on IPH
Product Line products manufactured for Supplier’s own account or any trademark
or brand name of an affiliate of LSG on IPH Product Line products manufactured
by Supplier for any such affiliate, as permitted by Section 1 of this Agreement.
Alliance will provide the personnel, at Alliance’s expense, to develop
materials, name plates, etc. for any Alliance brands other than IPSO. The
Supplier will supply the necessary electronic files for name plates and other
branded materials. The Supplier will extend the same quality and reliability
control techniques to the Products manufactured for Alliance that the Supplier
employed with respect to the Products manufactured prior to this Agreement. The
Supplier shall not deliver to Alliance any Products that are known by the
Supplier not to meet the applicable quality specifications.

7. AGENCY APPROVAL. All Products delivered by the Supplier must conform with
European standards Directives (CE Marking) or be approved by the American Gas
Association, the Canadian Standards Association or the Canadian Gas Association,
as appropriate, prior to delivery to Alliance. The costs of obtaining such
approval shall be borne by Alliance.

8. SPECIFICATION CHANGES. Alliance may from time to time request that the
Supplier implement minor changes to the Products in order to improve their
quality. The Supplier will consider such requests in good faith. With respect to
requested minor changes to the Products that are de minimis or inconsequential,
the Supplier shall accommodate such changes free of charge to Alliance. If, in
the reasonable opinion of the Supplier, the requested changes to the Products
would be significant, then the Supplier shall consider the non-recurring and
recurring costs of making such changes, and shall inform Alliance of its
decision of whether it will accommodate the request. In the event that the
Supplier agrees to undertake any significant changes or developments to the
Products, the parties shall negotiate in good faith to agree upon the costs of
such undertaking,

 

4



--------------------------------------------------------------------------------

which costs shall be borne by Alliance. All specification change notices shall
be made to those persons designated in Appendix C, as may be amended with notice
to the other party. In the event a significant change is undertaken by Supplier,
Supplier shall not be responsible for additional warranty expenses incurred as a
result of the changes, however, Supplier shall use customary diligence and care
in implementing the change.

The Supplier shall not make any change to the Product specifications or
component parts unless it obtains the prior written approval of Alliance and
such change improves the quality of such Product. The Supplier will provide
Alliance with sixty (60) days’ advance written notice of any change to Product
specifications or component parts which requires any regulatory agency
re-listing, results in a change in Product appearance, or which may
significantly affect the quality, operation, performance, marketability or
serviceability of the Products or interchangeability of parts. The Supplier will
notify Alliance of any cost adjustments resulting from changes made pursuant to
this Section 8, which cost adjustments will require Alliance’s approval.

9. TRADEMARKS AND TRADE NAMES. Alliance warrants that it has the right to use
the trademarks and trade names that will be physically associated with the
Products. The Supplier acknowledges that the Alliance trademarks and trade names
are the sole property of Alliance and that the Supplier will acquire no rights
to such trademarks and trade names. The Supplier will not, in its
advertisements, promotional pieces or in communications to third parties, make
reference to its manufacturing of the Products for Alliance. Alliance expressly
reserves all right, title and interest in and to its trade names and trademarks,
and the Supplier acknowledges such right, title and interest. The Supplier will
acquire no rights to Alliance trademarks and trade names. Neither party in its
advertising or promotional efforts shall make reference to the Supplier as the
manufacturer of the Products. Alliance shall defend any suit or proceeding and
indemnify and hold the Supplier harmless against any and all claims, demands,
costs or losses (including attorneys’ fees and expenses) arising from any suit
or proceeding brought against the Supplier to the extent based on a claim of
trademark or trade name infringement for any of the Products sold to Alliance
hereunder bearing the Alliance trademarks or trade names. The Supplier shall
have no right to defend any such suit or proceeding and Alliance will not be
responsible for any settlement of such suit or proceeding made without its
written consent, which consent shall not be unreasonably withheld. The Supplier
shall notify Alliance promptly in writing and give Alliance authority,
information and assistance (at Alliance’s expense) for the defense of any such
suit or proceeding, provided, however, that the

 

5



--------------------------------------------------------------------------------

failure to promptly notify Alliance shall not relieve Alliance of its
indemnification obligation under this Agreement except to the extent that such
failure results in a lack of actual notice to Alliance and Alliance is
materially prejudiced as a result of such failure to give notice.

 

  10. PATENT INFRINGEMENT.

a. The Supplier represents and warrants that, as of the Effective Date, and, to
the Knowledge of the Sellers, no Product or any part thereof furnished by the
Supplier hereunder infringes in any way any patent granted by the United States
or other jurisdiction. The Supplier shall defend, indemnify and hold harmless
the Buyer Indemnitees against any and all claims, demands, costs or losses
(including attorneys’ fees and expenses) arising from any suit or proceeding
brought against Alliance resulting from, arising out of or relating to the
failure of this representation and warranty to be true and correct as of the
Effective Date. Alliance will notify the Supplier promptly in writing if it
receives notice of any claim, demand, suit or proceeding and give the Supplier
authority, information and assistance (at the Supplier’s expense) for the
defense of said claim, demand, suit or proceeding, provided, however, that the
failure to promptly notify the Supplier shall not relieve the Supplier of its
indemnification obligation under this Agreement except to the extent that such
failure results in a lack of actual notice to the Supplier and the Supplier is
materially prejudiced as a result of such failure to give notice.

b. In case the Products or their parts are held to constitute infringement and
their use enjoined, in addition to paying any costs, losses and damages
(including attorneys’ fees and expenses) of Alliance, the Supplier will, at its
option and at its expense:

i. procure for Alliance the rights to continue selling the Products or parts; or

ii. replace them with non-infringing Products or parts; or

iii. modify them so that they become non-infringing; or

iv. remove them and refund the purchase price and the transportation and
installation costs thereof.

11. TERMINATION. In case of any breach of a material obligation under this
Agreement by a party hereto, the other party shall give written notice to the
breaching party

 

6



--------------------------------------------------------------------------------

specifying such breach. The breaching party shall have sixty (60) days from the
date of the notice to remedy the breach; provided however, that, if upon the
expiration of such 60-day period, the breaching party has not remedied the
breach but is continuing in good faith to do so, then such 60-day period shall
be automatically extended for an additional 60-day period provided that the
period during which the breaching party may remedy the breach shall not be more
than one-hundred-twenty (120) days. In the event the breaching party fails to
remedy the breach within the applicable period, the notifying party shall have
the right to terminate this Agreement by providing sixty (60) days’ written
notice. Termination of this Agreement by either party in accordance with this
Section 11 will be without prejudice to damages. Notwithstanding the foregoing
provisions of this Section 11, Alliance may terminate this Agreement at any
time, with or without cause, by providing 90 days’ written notice to the
Supplier.

12. TOOLS AND DEDICATED EQUIPMENT. Upon the consummation of the transactions
contemplated by the Purchase Agreement, Alliance shall own the tooling and
fixtures and dedicated equipment required to produce the Products (the “Tools”)
and shall provide the Supplier with access to such Tools in order that the
Supplier may fulfill its obligations under this Agreement. The Supplier will
provide maintenance and repair of the Tools at its own expense provided that
such maintenance and repair does not incur costs in excess of Two Thousand
Dollars (US$2,000.00) per repair. All tool repairs incurring costs in excess of
Two Thousand Dollars (US$2,000.00) per repair will be done by the Supplier at
Alliance’s expense with the prior written approval of Alliance.

 

  13. PRODUCTION DELAYS.

a. To the extent the Supplier’s production of Products is delayed or reduced by
reason of a reduction in or re-allocation of the Supplier’s labor force, and the
amount of Products produced as a result of such reduction or re-allocation is
less than the amount required by Alliance’s order, then, during the period of
such delay or reduction, the Supplier will allocate its labor force to the
manufacture of Products so that the percentage of labor hours allocated is equal
to the percentage of labor hours allocated to the manufacture of Products during
the three (3) calendar-month period immediately prior to the date hereof, as a
portion of all labor hours at the Supplier’s Panama City facility during such
three-month period. For the avoidance of doubt, such delays or reductions in the
production of Products for Alliance shall not result from the production of
Products for Supplier’s own account or for other LSG affiliates, as permitted by
Section 1 of this Agreement.

 

7



--------------------------------------------------------------------------------

b. The Supplier’s obligation to deliver Products to Alliance will be suspended
if the failure to or delay in delivery is caused by labor problems, or other
causes that are beyond the Supplier’s reasonable control. In no event will a
failure to or delay in delivery constitute a breach of this Agreement if the
Supplier exercised its best efforts to correct such situation, provided that a
failure to or delay in delivery will not be excused by reason of the Supplier’s
performance of its obligations under the Transition Services Agreement.

c. Neither party shall be liable for any failure, inability or delay in
performing its obligations hereunder if such failure, inability or delay is due
to: an act of God, war, riot, rebellion or an act of terror; a government law,
order or regulation; an explosion, casualty or accident resulting in the closure
of the JENSEN factory in Panama City, Florida; or another cause that is beyond
the reasonable control of such obligor. The parties agree to use reasonable best
efforts to cure such cause and resume performance, including by substituting
material sources or utilizing overtime or additional workers. In the event that
any delay persists as a result of the causes set forth in this Section 13(c), or
if in the reasonable opinion of Alliance, such delay may persist for more than
sixty (60) days, Alliance may cancel any production order without penalty.

 

  14. PERMITS; INSURANCE.

a. The Supplier shall obtain and maintain all material permits, licenses and
other approvals necessary or appropriate to perform its obligations hereunder
and shall at all times comply with the terms and conditions of such permits,
licenses and approvals. The Supplier shall comply at all times with all
applicable laws in the performance of its obligations hereunder.

b. The Products sold hereunder shall (i) comply with all specifications and
(ii) be free from defects in material and workmanship.

c. At all times during the term of this Agreement, the Supplier shall procure
and maintain, with insurers reasonably acceptable to Buyer, the following types
of insurance coverage:

i. product liability insurance naming Alliance and its subsidiaries and
affiliates as additional insureds, and providing coverage of not less than One
Million Dollars

 

8



--------------------------------------------------------------------------------

(US$1,000,000.00) for each occurrence, Two Million Dollars (US$2,000,000.00)
aggregate, with a Four Million Dollar (US$4,000,000.00) umbrella, therefore in
effect providing Six Million Dollars (US$6,000,000.00) of comprehensive
insurance coverage for all occurrences (not to exceed Five Million Dollars
(US$5,000,000.00) for a single occurrence); and

ii. workers’ compensation, automobile and general liability insurance coverage
for persons engaged in the manufacture or sale of Products, none of whom, for
the avoidance of any doubt, are employees of Alliance.

As of the Effective Date, the Supplier shall furnish to Alliance certificates of
insurance satisfying the requirements of the Section 14(c).

15. ORDERS AND DELIVERIES. To place an order, Alliance shall deliver a written
purchase order identifying the quantity of each Product required and the
requested delivery date. Deliveries of all Products will be ex works the JENSEN
factory in Panama City, Florida. Title to all Products and the risk of loss
thereof will pass to Alliance upon the Products leaving the factory. The
Supplier will furnish to Alliance information and documents concerning
deliveries made and to be made by the Supplier as Alliance may periodically
request in writing.

16. SHIPMENTS. Shipping documents shall show Alliance as the shipper as
specified by Alliance. Shipments will be made by the safest, most expedient and
least expensive carrier, or as specified by Alliance.

17. PAYMENT. All Products manufactured under Alliance purchase orders will be
invoiced as shipped. Alliance shall pay the amount stated in the invoice within
thirty (30) days after receipt of the invoice; provided, however, that the
Supplier retain the right to adjust payment terms in the event that Alliance
fails to maintain its timeliness of payment in all material respects; provided
further that in the event that Alliance objects to all or a portion of the
invoice, Alliance shall, on or before the date payment of the invoice is due,
(i) pay the undisputed portion of the invoice and (ii) provide an itemized
statement of its objections setting forth in reasonable detail the basis for its
objections. If Alliance does not object prior to the date payment of any invoice
is due, Alliance shall be obligated to pay the full amount of such invoices but
Alliance may subsequently object to such invoice and, if such objection proves
to be correct, receive a refund of the disputed amount; provided, however, that
Alliance may not object to any invoice more than twelve (12) months after the
date on which such invoice was received.

 

9



--------------------------------------------------------------------------------

18. WAREHOUSING. Unless Alliance requests shipment, the Supplier agrees to
warehouse the Products at no cost to Alliance, provided that no more than two
(2) weeks of Products scheduled for delivery require warehousing.

19. COMPONENT INVENTORY. At the end of the term of this Agreement, Supplier will
deliver to Alliance its unique component part inventory free of charge, provided
that the freight costs relating to such delivery shall be borne by Alliance.

20. SERVICE. The service policy outlining service procedures between the
Supplier’s and Alliance’s service departments with respect to the Service Parts
shall be as follows, unless otherwise agreed by the parties:

a. Service Parts Availability –

i. Alliance shall be responsible for monitoring its service department in order
to determine that it has sufficient Service Parts and to order Service Parts as
needed.

b. Service Parts Ordering –

i. Alliance shall place orders for Service Parts on its uniform purchase order
form specifying the Alliance part numbers with reference to the Supplier’s parts
numbers. These orders will be invoiced using the Supplier’s part numbers only.

ii. Alliance will furnish the Supplier with a cross-reference list of Alliance
part numbers to the Supplier’s part numbers, indicating those parts that
Alliance expects to purchase from the Supplier.

iii. Orders for Service Parts must be received by the Supplier at least fifteen
(15) days prior to the requested shipping dates.

iv. If Alliance and the Supplier agree that an emergency situation exists, the
Supplier will expedite orders and will attempt to ship within seventy-two
(72) hours on all stocked Service Parts and within ten (10) days on non-stock
Service Parts.

 

10



--------------------------------------------------------------------------------

c. Service Parts Shipments –

i. Service Parts will be shipped directly to Alliance controlled stocking
locations. No direct shipments will be made to Alliance vendees, unless directed
in writing by Alliance.

ii. Prior to initial production, the Supplier shall suggest Service Parts
requirements and shall, upon the prior request of Alliance, ship a stocking
order of Service Parts.

iii. Service Parts will be packaged according to the Supplier’s bulk packaging
standards.

d. Technical Information and Publications –

i. Unless instructed otherwise by Alliance, the Supplier will supply the
installation manual with each type of Product sold to Alliance. At the request
of Alliance, the Supplier will review the installation manual created by the
Supplier prior to use to insure that the information contained therein is
complete, correct and current.

ii. The Supplier shall provide Alliance with copies of all engineering and other
bulletins relating to the Products on an ongoing basis.

e. Consumer Relations –

i. Alliance is responsible for maintaining a network of service agents and
Service Parts stocks in order to provide service for the Products manufactured
by the Supplier for Alliance.

ii. Alliance is responsible for all direct contact with consumers, including
warranty service and gathering of production information.

iii. The parties will each designate a Service Manager to coordinate with the
other party with respect to customer service.

21. CUSTOMER WARRANTY. Alliance will assume full responsibility for the
promotion and sale of all Products by Alliance to its distributors and dealers
and will defend, indemnify and hold the Supplier harmless from any and all
claims arising out of or occasioned by (a) the negligent conduct of Alliance,
(b) the use of Alliance’s trademarks or product descriptions or (c) any
representations of any kind by Alliance regarding the Products.

 

11



--------------------------------------------------------------------------------

  22. EPIDEMIC WARRANTY.

a. The Supplier gives Alliance the following epidemic warranty in the event of
epidemic failure:

i. An epidemic failure shall be defined as the failure of a specific part or
Product manufactured by the Supplier, or adjustments to a specific part or
Product manufactured by the Supplier, as a result of a manufacturing or design
defect, which failure shall affect more than twenty percent (20%) of the total
number of Products sold to Alliance during the term of this Agreement. Failure
rates will be based upon actual warranty service tickets collected by Alliance.

ii. In the event of an epidemic failure and notification of such failure to the
Supplier, Alliance and the Supplier shall negotiate in good faith to mutually
agree to an appropriate solution for, and the reasonable costs associated with,
correcting the failures, and the Supplier will be responsible to Alliance for
the cost of replacement parts, labor and related transportation and other costs
necessary to correct the failures which are part of the specified epidemic
failure.

b. In addition, the Supplier shall repair or replace any replacement part that
does not conform to specifications or that fails within one-hundred-twenty
(120) days from the date of shipment to Alliance, without any cost to Alliance
for the part. Alliance shall be responsible for freight charges arising out of
any repair or replacement.

c. In administering the foregoing warranties, the parties shall use the
following warranty procedure:

i. The Supplier will provide written instructions to Alliance for correcting
failures. Instructions will list the materials necessary to correct the failure
by part number and description.

ii. Failure rates will be based upon actual warranty service tickets collected
by Alliance.

 

12



--------------------------------------------------------------------------------

iii. Alliance will use an early warning system or other means at its disposal to
advise the Supplier as far in advance as reasonably possible of any defect that
may be approaching an epidemic level.

iv. The Supplier reserves the right to verify the correctness of all information
provided by Alliance to the Supplier. Alliance agrees to cooperate with the
Supplier in verifying the correctness of its information.

v. If the installation date of any Product cannot be definitively determined, it
shall be presumed to be forty-five (45) days from the date of sale by Alliance.

vi. Subject to Section 14, the Supplier does not give any other warranty,
express or implied, to Alliance other than the aforesaid epidemic warranty.

23. PRODUCT LIABILITY. The Supplier shall indemnify and hold Alliance harmless
from all injury, loss or damages to any third party suffered or claimed to have
arisen out of or in connection with any defect in the design or manufacture or
assembly by the Supplier of the Product; provided, however, that Alliance will
immediately notify the Supplier of any such claim or the filing of any such
action. The Supplier will have the duty and exclusive right to defend or control
the defense of such action or to handle such claim. During any period prior to
the Supplier assuming the defense, Alliance will use reasonable efforts to
protect the legal rights of the Supplier in all material respects. This
indemnification provision shall not apply to claims for less than Five Hundred
Dollars (US$500.00). The Supplier shall have no liability for any claims settled
by Alliance without the Supplier’s consent, which consent shall not be
unreasonably withheld.

Alliance indemnifies and holds the Supplier harmless from all injury, loss or
damage to any third party suffered or claimed to have arisen out of Alliance’s
negligent installation, repair or alteration of Products. Neither the Supplier
nor Alliance is liable for any injury, loss or damage to any third party
suffered or claimed to have arisen out of the negligent installation, repair or
alteration of Products by Alliance’s distributors, dealers, service providers or
agents. Alliance will notify the Supplier and afford the Supplier the
opportunity to appear and defend in the event that any party to such litigation
alleges injuries or damages that would result in the Supplier being obligated
under this Section 23. The Supplier shall have no liability for any claims of
the type described in this paragraph that are settled without its consent, which
consent shall not be unreasonably withheld.

 

13



--------------------------------------------------------------------------------

In the event of any claim by any third party under this Section 23, Alliance
shall use its best efforts to preserve evidence related to such claims,
including, but not limited to allegedly defective parts. Both parties disclaim
responsibility for the actions of their independent distributors and dealers.
Both parties agree to work together in good faith and use their best efforts to
resolve any litigations brought against either or both parties due to a claimed
accident, loss or injury involving the Products.

24. PRODUCT RECALL. In the event that any Products are found by the Supplier,
Alliance or any governmental agency or court having jurisdiction, to contain a
defect or not to be in compliance with any standard or requirement so as to
require or make advisable that such Products be recalled by law, regulation or
order, the Supplier shall undertake all obligations imposed by such laws,
regulations or orders, and shall file all necessary papers, corrective action
programs, and other related documents; provided that Alliance shall cooperate
with and assist the Supplier in any such filing and corrective action, and
provided that nothing contained in this Section 24 shall preclude Alliance from
taking such action as may be required of it under any such law, regulation or
order. The Supplier shall perform all necessary repairs or modifications at its
sole expense except to the extent that the Supplier and Alliance shall agree to
the performance of such repairs by the Supplier upon mutually acceptable terms.
Each party shall consult the other prior to making any statements to the public
or a governmental agency concerning issues relating to potential safety hazards
relating to the Products, except where such consultation would prevent timely
notification required to be given under any such law or regulation.

25. GOOD FAITH COOPERATION. The parties will use good faith efforts to cooperate
with each other in all matters relating to the purchase and sale of the Products
and all matters under this Agreement and the Transition Services Agreement. Such
cooperation shall include exchanging information and using reasonable best
efforts to comply with the terms of this Agreement during the term of the
Transition Services Agreement. The Supplier agrees to promptly notify Alliance
in the event that the Supplier anticipates that the performance of its
obligations under the Transition Services Agreement may interfere with its
performance under this Agreement.

26. NOTICES. Subject to Section 8, which governs specification change notices,
all notices, requests, demands, waivers and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered personally, (b) sent by
certified or registered mail with postage prepaid, (c) sent by next-day or
overnight mail or delivery or (d) sent by telecopy or telegram, as follows:

 

14



--------------------------------------------------------------------------------

If to the Supplier to:

Jensen USA Inc.

Attn: Jens Voldbaek

99 Aberdeen Loop

Panama City, Florida 32405

Fax: (850) 271-5901

If to Alliance to:

Alliance Laundry Systems LLC

Attn: CEO and President

Shepard Street

P.O. Box 990

Ripon, Wisconsin 54971-0990

Fax: (920) 748-4334

With a copy to:

(which shall not constitute notice to Alliance)

Alliance Laundry Systems LLC

Attn: Chief Legal Officer

Shepard Street

P.O. Box 990

Ripon, Wisconsin 54971-0990

Fax: (920) 748-4334

or to such other address or facsimile number or to such other person as any
party hereto shall have last designated by notice to the other party. All such
notices, requests, demands, waivers and other communications shall be deemed to
have been received (w) if by personal delivery on the day after such delivery,
(x) if by certified or registered mail, on the seventh business day after the
mailing thereof, (y) if by next-day or overnight mail or delivery, on the day
delivered, or (z) if by telecopy or telegram, on the next day following the day
on which such telecopy or telegram was sent, provided that a copy is also sent
by certified or registered mail.

 

15



--------------------------------------------------------------------------------

27. ARBITRATION, GOVERNING LAW, CONSENT TO JURISDICTION AND VENUE.

a. Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules, and judgment on
the award rendered by a panel of three (3) arbitrators may be entered in any
court having jurisdiction thereof. The parties agree that all except Sections
“0-4 Interim Award” and the first sentence of “0-5 Constitution of the Panel” of
the 2001 AAA Optional Rules for Emergency Measures of Protection shall apply to
the proceedings. The parties have selected arbitration by a panel of three
(3) arbitrators as the method for resolving disputes herein as part of the
mutual consideration for this Agreement.

b. The parties agree that the Agreement shall be governed by the laws of the
State of New York and that any legal or equitable action or claims, debts, or
obligations arising out of, or to enforce the terms of, this Agreement shall be
brought in the United States District Court for the Southern District of New
York. The parties further agree and consent that this court is the sole and
proper venue for any claim or action arising out of or to enforce this
Agreement, and that this court shall be the sole and exclusive venue for the
exercise of in personam and subject matter jurisdiction over the parties. The
provisions of this subparagraph (b) regarding choice of forum and venue do not
supersede or conflict with the provisions of subparagraph (a) but are intended
to provide a means of enforcing the provisions of subparagraph (a).

28. ASSIGNMENT. Neither this Agreement, nor any of the rights or interest of
Alliance and the Supplier hereunder may be assigned, transferred or conveyed by
operation of law or otherwise without the prior written consent of the other
party (which consent will not be unreasonably withheld), except that Alliance
may assign this agreement to any of its parent, subsidiary or affiliate without
the prior written consent of the Supplier, in which case the party so assigning
shall remain obligated and liable to the other party for the full and complete
performance of this Agreement by its assignee. Any assignment or purported
assignment in violation of this provision shall be null and void. This Agreement
or any rights of Alliance and the Supplier hereunder shall not inure to the
benefit of any trustee in bankruptcy, receiver, creditor, trustee or successor
of the business of Alliance or the Supplier or of the property of either,
whether by operation of law or otherwise.

29. INDEPENDENT CONTRACTOR. It is expressly agreed that the Supplier is an
independent contractor and has no authority to act for or on behalf of Alliance
or Alliance’s affiliates

 

16



--------------------------------------------------------------------------------

or to bind Alliance or its affiliates to any contract or in any other manner
commit Alliance or its affiliates or make warranties for Alliance or its
affiliates in any way without the prior express written approval of Alliance,
except as may be otherwise provided herein. Further, nothing contained herein
shall constitute an agency, a partnership or a joint venture between the parties
hereto.

30. MODIFICATION; NONWAIVER. Neither this Agreement nor any part hereof may be
changed, altered or amended orally. Subject to the provisions of Section 8, any
modification or amendment must be by written instrument signed by the parties.
Failure by any party to exercise promptly any right granted herein or to require
strict performance of any obligation imposed hereunder shall not be deemed a
waiver of such right.

31. SEVERABILITY. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement, a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

32. CAPTIONS. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect any of the terms or provisions
hereof.

33. ENTIRE AGREEMENT. All agreements between Alliance and the Supplier for the
sale of the Products by the Supplier to Alliance shall include and be governed
exclusively by the terms and conditions set forth in this Agreement, except as
the parties may otherwise agree in writing duly executed by their respected duly
authorized representative which expressly references this Agreement. In case of
any conflict between this Agreement and any purchase order, acceptance,
correspondence, memorandum or document for or relating to the Products exchanged
by Alliance and the Supplier during the term of this Agreement which is not
executed by duly authorized representatives of both parties, this Agreement
shall govern and prevail. Any printed terms and conditions of any such documents
shall, in any event, be deemed deleted and shall not be binding upon the
parties.

 

17



--------------------------------------------------------------------------------

This Agreement, the Purchase Agreement and the Ancillary Agreements (as defined
in the Purchase Agreement) contain the entire and only agreement between the
parties respecting the manufacture of Products and sale thereof by the Supplier
to Alliance and the purchase by Alliance from the Supplier of such Products. All
prior agreements and collateral representations, promises or conditions, whether
oral or written, in connection with such subject matter are superseded by this
Agreement. Any representation, promise or condition not incorporated herein
shall not be binding upon any party hereto. If any or all of the terms and
conditions of this Agreement conflict with the terms and conditions of the
Purchase Agreement, the terms and conditions of the Purchase Agreement shall
supersede and otherwise be controlling.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate as of
the date first written above.

 

JENSEN USA INC.   ALLIANCE LAUNDRY SYSTEMS LLC By:  

/s/ Jens Voldbaek

  By:  

/s/ Bruce P. Rounds

Name:   Jens Voldbaek   Name:   Bruce P. Rounds Title:   President   Title:  
Vice President and Chief Financial Officer

 

19



--------------------------------------------------------------------------------

Appendix A1

IPH Products

IPH – M Series

IPH – 40M

IPH – 60M

IPH – 80M

IPH – 100M

IPH – 140M

IPH – H Series

IPH – 40H

IPH – 60H

IPH – 80H

IPH – 100H

IPH – 125H

IPH – 140H

IPH – 175H

 

A-1



--------------------------------------------------------------------------------

Appendix A2

Ipso Belgium Parts

 

Item N°   

Item Description

253/00074/028   

DEURKRUK KOMPL.USA HF455/575

253/00158/00   

DEUR GEASSEMBLEERD HF575 ROND

253/00158/028   

DEUR DOOR HANDLE SLDPRT HF575

253/00158/1032   

BM SCREW DOOR BUMPER

253/00158/1047   

DEUR BOLT/PAN HD/PHLD/SS/10-24

253/00158/1236   

BM NUT FOR BOLT 253/00158/180

253/00158/1244   

DEUR LATCH/ 8-240-R R.H.MOD.2

253/00158/131   

DEUR DOOR

253/00158/135   

DEUR GASKET DOOR HF455-575

253/00158/139   

DEUR GLAS DOOR HF/WW455-575

253/00158/140   

DEUR RUBBER GLAS VOORAAN

253/00158/1546   

RUB. BUMPER DOOR

253/00158/175   

DEUR HINGE BLOCK HF455-900

253/00158/176   

BUSHING HINGE DOOR BRONZE

253/00158/177   

DEUR WASHER HINGE HF455-900

253/00158/178   

DEUR BOLT/.5X1.25 SHOULDER

253/00158/1784   

BOLT,SHDR,SS,3/8-16X1/2X1-1/4

253/00158/1785   

DEUR BOLT/.313X2.50 SHOULDER

253/00158/1786   

DEUR SPRING/DOOR HANDLE TORSIO

253/00158/180   

DEUR BOLT/.313X1.50 SHOULDER

253/00158/181   

DEUR BUSHING/DOOR HANDLE

253/00158/182   

DEUR BOLT/.313X2.50 SHOULDER

253/00158/185   

DEUR CATCH/DOOR LOCK/CASTING

253/00158/192   

DEUR DOOR HANDLE/SPRING BUSHIN

253/00158/271   

DEUR SLIDE/DOOR LOCK SWITCH

253/00158/276   

DEUR SPRING/SS/.250DX.75,4.1LB

253/00158/278   

DEUR SWITCH/DOOR LOCK MICRO/2

253/00158/430   

DEUR BOLT/SHDR/SS/10-24X1/4X1

253/00158/431   

DEUR SPRING/SS/.546ODX.75/4.1

253/00158/470   

BM HINGE DOOR HANDLE

253/00158/558   

DEUR NUT DEURKRUK USA ONDERSTE

253/00158/560   

DEUR NUT VOOR DEURKRUK

253/00158/561   

DEUR SCREW HF575-900

253/00158/562   

DEUR CAP NUT HF455-900

253/00158/567   

DEUR BOLT/HEX/HD/SS/1/4-20X.62

253/00158/569   

DEUR NUT DEURKRUK USA BOVENSTE

253/00158/571   

DEUR WASHER/LOCK/EXT STAR/SS/1

253/00158/578   

DEUR NUT/FIBER LOCK/SS/4-40

253/00158/607   

DEUR RETAINER/DOOR GASKET

253/00158/608   

SCHARNIERPL DEUR ROND/8K HF575

253/00158/612   

DEUR BOLT/FLT HD/PHLP/1/4-20X3

253/00158/614   

DEUR BOLT/FLT HD/PHLP/SS/4-40X

253/00158/684   

DEUR PLATE/DOOR LOCK/IPH

253/00158/686   

DEUR BRACKET/SOLENOID/DOORLOCK

253/00158/687   

DEUR COVER/SPRING/DOOR LOCK/I

253/00158/688   

DEUR COVER/DOOR LOCK/IPH

253/00158/694   

DEUR DECAL/DOOR RELEASE

 

A-2



--------------------------------------------------------------------------------

253/00158/80503    BM WASHER DOOR BUMPER 253/00159/1036    SLOT GEASSEMBLEERD
HF455/730 253/00166/00    SCHARNIER KOMPL HF455/575 ROND 253/00169/00   
SCHARNIER KOMPL HF455/575 8K. 253/00170/00    DEUR ONDERDELEN ASSY 575 8K/RH
253/00171/00    SCHARN. ONDERDELEN ASSY 575 RH 253/00172/00    DEUR RUB GLAS
VOORAAN VERD.575 253/00515/028    KP DEURK. HF/WW730-900 253/00515/1679    DEUR
DOOR HANDLE SLDPRT HF730 253/00515/710    KP DEUR HF730 ROND 253/00515/749   
DEUR ONDIEP GLAS HF/WW730-900 253/00515/750    RUB. GLAS VOORAAN HF/WW730-900
253/00515/752    SCHARNIERPL DEUR ROND HF730 253/00515/753    DEUR GASKET DOOR
HF730-900 253/00516/00    SCHARNIER KOMPLEET HF730 ROND 253/00517/00    DEUR
GEASSEMBLEERD HF730 ROND 253/00518/00    DEURKRUK KOMPLEET HF455->900
253/00519/00    SCHARNIER ONDERDELEN 730 8KANT 253/00520/00    DEUR ONDERDELEN
SET HF730 8K

 

A-3



--------------------------------------------------------------------------------

Appendix B1

IPH Product Prices

Supplier’s published list price less forty percent (40%) less five percent
(5%) less fifteen percent (15%).

 

A-4



--------------------------------------------------------------------------------

Appendix B2

IPH Service Parts Prices

Supplier’s published list price less forty percent (40%) less five percent
(5%) less fifteen percent (15%).

-

 

A-5



--------------------------------------------------------------------------------

Appendix B3

Ipso Belgium Parts Prices

 

Item N°   

Item Description

   Price (US$,
per piece) 253/00074/028    DEURKRUK KOMPL.USA HF455/575    69.65 253/00158/00
   DEUR GEASSEMBLEERD HF575 ROND    87.32 253/00158/028    DEUR DOOR HANDLE
SLDPRT HF575    10.66 253/00158/1032    BM SCREW DOOR BUMPER    0.14
253/00158/1047    DEUR BOLT/PAN HD/PHLD/SS/10-24    0.52 253/00158/1236    BM
NUT FOR BOLT 253/00158/180    0.07 253/00158/1244    DEUR LATCH/ 8-240-R
R.H.MOD.2    18.61 253/00158/131    DEUR DOOR    88.70 253/00158/135    DEUR
GASKET DOOR HF455-575    11.00 253/00158/139    DEUR GLAS DOOR HF/WW455-575   
7.21 253/00158/140    DEUR RUBBER GLAS VOORAAN    2.25 253/00158/1546    RUB.
BUMPER DOOR    1.75 253/00158/175    DEUR HINGE BLOCK HF455-900    6.87
253/00158/176    BUSHING HINGE DOOR BRONZE    0.71 253/00158/177    DEUR WASHER
HINGE HF455-900    0.13 253/00158/178    DEUR BOLT/.5X1.25 SHOULDER    2.88
253/00158/1784    BOLT,SHDR,SS,3/8-16X1/2X1-1/4    2.54 253/00158/1785    DEUR
BOLT/.313X2.50 SHOULDER    2.40 253/00158/1786    DEUR SPRING/DOOR HANDLE TORSIO
   1.37 253/00158/180    DEUR BOLT/.313X1.50 SHOULDER    1.24 253/00158/181   
DEUR BUSHING/DOOR HANDLE    0.82 253/00158/182    DEUR BOLT/.313X2.50 SHOULDER
   2.40 253/00158/185    DEUR CATCH/DOOR LOCK/CASTING    6.32 253/00158/192   
DEUR DOOR HANDLE/SPRING BUSHIN    0.67 253/00158/271    DEUR SLIDE/DOOR LOCK
SWITCH    2.13 253/00158/276    DEUR SPRING/SS/.250DX.75,4.1LB    0.89
253/00158/278    DEUR SWITCH/DOOR LOCK MICRO/2    1.44 253/00158/430    DEUR
BOLT/SHDR/SS/10-24X1/4X1    0.76 253/00158/431    DEUR SPRING/SS/.546ODX.75/4.1
   0.48 253/00158/470    BM HINGE DOOR HANDLE    36.19 253/00158/558    DEUR NUT
DEURKRUK USA ONDERSTE    0.15 253/00158/560    DEUR NUT VOOR DEURKRUK    0.03
253/00158/561    DEUR SCREW HF575-900    0.14 253/00158/562    DEUR CAP NUT
HF455-900    0.19 253/00158/567    DEUR BOLT/HEX/HD/SS/1/4-20X.62    0.05
253/00158/569    DEUR NUT DEURKRUK USA BOVENSTE    0.02 253/00158/571    DEUR
WASHER/LOCK/EXT STAR/SS/1    0.01 253/00158/578    DEUR NUT/FIBER LOCK/SS/4-40
   0.03 253/00158/607    DEUR RETAINER/DOOR GASKET    23.36 253/00158/608   
SCHARNIERPL DEUR ROND/8K HF575    30.44 253/00158/612    DEUR BOLT/FLT
HD/PHLP/1/4-20X3    0.08

 

A-6



--------------------------------------------------------------------------------

253/00158/614    DEUR BOLT/FLT HD/PHLP/SS/4-40X    0.02 253/00158/684    DEUR
PLATE/DOOR LOCK/IPH    39.99 253/00158/686    DEUR BRACKET/SOLENOID/DOORLOCK   
7.41 253/00158/687    DEUR COVER/SPRING/DOOR LOCK/I    2.25 253/00158/688   
DEUR COVER/DOOR LOCK/IPH    35.06 253/00158/694    DEUR DECAL/DOOR RELEASE   
0.67 253/00158/80503    BM WASHER DOOR BUMPER    0.14 253/00159/1036    SLOT
GEASSEMBLEERD HF455/730    166.21 253/00166/00    SCHARNIER KOMPL HF455/575 ROND
   49.09 253/00169/00    SCHARNIER KOMPL HF455/575 8K.    45.11 253/00170/00   
DEUR ONDERDELEN ASSY 575 8K/RH    32.79 253/00171/00    SCHARN. ONDERDELEN ASSY
575 RH    1.79 253/00172/00    DEUR RUB GLAS VOORAAN VERD.575    0.00
253/00515/028    KP DEURK. HF/WW730-900    10.66 253/00515/1679    DEUR DOOR
HANDLE SLDPRT HF730    10.50 253/00515/710    KP DEUR HF730 ROND    167.02
253/00515/749    DEUR ONDIEP GLAS HF/WW730-900    9.96 253/00515/750    RUB.
GLAS VOORAAN HF/WW730-900    2.13 253/00515/752    SCHARNIERPL DEUR ROND HF730
   31.21 253/00515/753    DEUR GASKET DOOR HF730-900    13.42 253/00516/00   
SCHARNIER KOMPLEET HF730 ROND    62.99 253/00517/00    DEUR GEASSEMBLEERD HF730
ROND    250.53 253/00518/00    DEURKRUK KOMPLEET HF455->900    56.05
253/00519/00    SCHARNIER ONDERDELEN 730 8KANT    59.00 253/00520/00    DEUR
ONDERDELEN SET HF730 8K    80.15

 

A-7



--------------------------------------------------------------------------------

Appendix C

Contact List

Helmut Harfmann

Manufacturing Manager

IPSO USA

99 Aberdeen Loop Road

Panama City, Florida 32405

Telephone: (850) 271-5959

hharfmann@ipsopc.com

 

A-8